341 F.2d 922
Nicholas de B. KATZENBACH, Attorney General of the United States, Appellant,v.Henry B. McCLELLAN, Circuit Court Clerk and Registrar of Holmes County, Mississippi, et al., Appellees.Henry B. McCLELLAN, Circuit Court Clerk and Registrar of Holmes County, Mississippi, et al., Appellants,v.Nicholas de B. KATZENBACH, Attorney General of the United States, Appellee.
No. 21219.
United States Court of Appeals Fifth Circuit.
March 8, 1965.
Rehearing Denied April 6, 1965.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, Judge.
Dorothy Battle Rankin, Harold H. Greene, Attys., Dept. of Justice, Washington, D. C., Robert E. Hauberg, U. S. Atty., Jackson, Miss., Burke Marshall, Asst. Atty. Gen., Howard A. Glickstein, Attorney, Department of Justice, Washington, D. C., for appellants-appellees.
H. Edwin White, Lexington, Miss., Albert V. Miller, E. C. Clements, Rolling Fork, Miss., Joe A. McFarland, Jr., Bay Springs, Miss., for individual appellees-appellants.
Joe T. Patterson, Atty. Gen. of State of Mississippi, William A. Allain, Asst. Atty. Gen. of State of Mississippi, Peter M. Stockett, Jr., Sp. Asst. Atty. Gen. of State of Mississippi, Jackson. Miss., Guy N. Rogers, Asst. Atty. Gen., Jackson, Miss., for all appellees-appellants.
Before WHITAKER,* Senior Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM:


1
No new questions are presented by these consolidated appeals. The issues have been decided against the contentions made by the appellees. See State of Alabama ex rel. Gallion v. Rogers, M. D. Ala., 1960, 187 F.Supp. 848, affirmed sub nom. Dinkens v. Attorney General, 5th Cir. 1961, 285 F.2d 430, cert. denied, Dinkens v. Rogers, 366 U.S. 913, 81 S.Ct. 1085, 6 L.Ed.2d 236; Kennedy v. Lynd, 5th Cir. 1962, 306 F.2d 222, cert. denied, 371 U.S. 952, 83 S.Ct. 507, 9 L.Ed.2d 500; Coleman v. Kennedy, 5th Cir. 1963, 313 F.2d 867, cert. denied, 373 U.S. 950, 83 S.Ct. 1681, 10 L.Ed.2d 705; Kennedy v. Owen, 5th Cir. 1963, 321 F.2d 116; and Kennedy v. Lewis, 5th Cir. 1963, 325 F.2d 210, cert. denied, 377 U.S. 932, 84 S.Ct. 1334, 12 L.Ed.2d 295.


2
It follows that the judgments must be reversed and remanded to the district court of the Southern District of Mississippi so that the applications of the Attorney General may be granted and an appropriate order may be entered as was directed in Kennedy v. Owen, supra.


3
The cross appeals will be dismissed. Judgment reversed and remanded, cross appeal dismissed.



Notes:


*
 Of the Court of Claims sitting by designation